--------------------------------------------------------------------------------

***Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

CO-PROMOTION AGREEMENT

THIS CO-PROMOTION AGREEMENT (the “Agreement”) is made as of September 12, 2011
(the “Effective Date”), between:

BI-COASTAL PHARMACEUTICAL CORP., a New Jersey corporation (“Company”), with an
office located at 30 Maple Avenue, Red Bank, New Jersey 07701 USA; and

PEDIATRX, INC., a Nevada corporation (“PediatRx”), with an office located at 405
Trimmer Road, Suite 200, Califon, NJ 07830 USA.

BACKGROUND: Company is the owner of the pharmaceutical product known as
AQUORALTM, U.S. NDC No. NHRIC 8546.0001.40 (the “Product”) which has been
approved for sale in the United States of America (the “Territory”). PediatRx
desires to Promote (defined below) the Product on a non-exclusive basis in the
Territory, in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.

CO-PROMOTION SERVICES

    1.1

Engagement of PediatRx. During the term of this Agreement (the “Term”), and
subject to the terms and conditions of this Agreement, Company hereby grants to
PediatRx the non-exclusive right to Promote the Product under the Company
Trademark in the Territory. As used in this Agreement, “Promote” or “Promotion”
shall mean promotion of the Product through PediatRx sales forces, including
telemarketing efforts as carried out by contracted telemarketing groups when
available, in the Territory with detailing activities in at least a secondary
detail position, ordinarily and customarily undertaken by a sales representative
during a face-to-face sales call on medical professionals, excluding dental care
professionals, with prescribing authority to provide information on the use,
safety, effectiveness, contraindications, side effects, warnings and other
relevant characteristics of the Product and using, as necessary or desirable,
Promotional Materials (defined below) provided by Company. PediatRx shall
include such Product details in no less than 85% of the sales calls made by its
sales and telemarketing forces. PediatRx shall include the Product in no less
than 85% of appropriate trade presentations and meetings that it attends within
the Territory.

    1.2

Non Exclusivity. No exclusive rights are provided to either party by this
Agreement. Company may appoint other representatives for the Promotion of the
Product in the Territory. PediatRx may market products similar to or competitive
with the Product in the Territory. This Agreement does not provide for any
minimum efforts or minimum sales obligations for PediatRx with the exception of
the detailing of the Product in at least a secondary position in no less than
85% of the sales calls made by its sales and telemarketing forces.


--------------------------------------------------------------------------------


2.

PEDIATRX OBLIGATIONS

   2.1

General. PediatRx shall collaborate jointly with Company in order to train,
deploy, supervise, motivate and direct the PediatRx sales force to Promote the
Product using Promotional Materials supplied by Company in accordance with this
Agreement provided such Promotional Materials meet FDA and other regulatory and
compliance standards.

   2.2

Not Company Employees. None of the PediatRx employees or contractors shall
represent or hold themselves out as employees of the Company at any time.

   2.3

Approval of Promotional Materials. Except as required by law or regulation, any
Promotional Materials or other material information mentioning the Product (i)
by name, (ii) by describing the Product, or (iii) via an internet link to the
Product, which PediatRx intends to publish, disclose or otherwise distribute
must be approved in advance by Company, which approval may or may not be granted
at sole discretion of the Company and will not be unreasonably withheld by the
Company.

   2.4

Costs of Sales Force. Except as expressly provided herein, PediatRx shall pay
all costs associated with managing the Promotion of the Product by its sales
force.

   2.5

Records. PediatRx shall maintain records of all sales calls made by its sales
force to Promote the Product that will accurately represent the number of calls
made for the Product and the number of samples of the Product, if any, left with
medical professionals.

   3.

COMPANY OBLIGATIONS

   3.1

Promotional Materials. Company, at its cost shall develop, reproduce and deliver
to PediatRx sufficient quantities of all Promotional Materials needed to Promote
the Product. Company shall own all right, title and interest in and to the
Promotional Materials, including all copyrights therein, but excluding any
rights in or to trademarks owned by PediatRx and all copyrighted material
related to products marketed and sold by PediatRx other than the Product.
Company hereby grants to PediatRx a non-exclusive license to use the Promotional
Materials and Company trademarks in connection with the Promotion of the Product
under the terms of this Agreement in the Territory during the Term.

   3.2

Product Samples. Company at its cost shall source and deliver to PediatRx
sufficient quantities of samples of the Product needed to Promote the Product,
appropriately labeled as required by law, in accordance with a mutually agreed
sampling plan. However, if samples are used to demonstrate the use of the
Product, then PediatRx will not need to maintain a record of demonstrations made
to customers. Initially *** samples of the Product will be allocated to each
PediatRx representative supporting the Product per annum.

   3.3

Training. Company at its cost shall provide (i) a trainer and any other
pertinent experts for the training of the PediatRx sales, including for the
launch meeting and for additional training support reasonably requested by
PediatRx from time to time, and (ii) home study training materials for the
PediatRx sales force. PediatRx shall pay for any travel and lodging costs
associated with training of PediatRx employees as necessary.


--------------------------------------------------------------------------------


3.4

Commercialization of the Product. Company shall offer the Product for sale
throughout the Territory and shall ensure that there is a continuous supply of
sufficient quantities of the Product in wholesale distribution so as to fill all
orders for the Product and otherwise fully supply the market. Company shall have
the sole responsibility, at its sole cost and expense, with respect to the
Product for (i) manufacture, packaging, labeling, shipping, distribution and
warehousing; (ii) trade relations and stocking at the retail level; (iii)
pricing; (iv) booking sales, order processing, invoicing and collection of
receivables; (v) customer support; (vi) medical inquiries; (vii) product and
medical complaints; (viii) returns; (ix) recalls and market withdrawals; (x)
reporting adverse reactions as required by applicable law or regulation.
PediatRx will be informed in a timely fashion of such activities. Negotiating
agreements with managed care organizations, payers, wholesalers, other
distribution organizations and Group Purchasing Organizations will be done in
collaboration with PediatRx.

   3.5

Regulatory Matters. To Company’s knowledge, there are no investigations, adverse
third party allegations, claims or actions against Company, including any
proceedings or any pending or threatened action against Company by or before the
U.S. Food and Drug Administration (“FDA”) or any other governmental authority,
relating to the Product or Company’s intellectual property. Company at its cost
shall have the sole right and responsibility to handle all recalls and market
withdrawals of the Product. Company shall notify PediatRx immediately of (i) any
recall or market withdrawal of any lot of a Product, or (ii) any Warning Letter,
Notice of Violation letter, or other communication from FDA or any other
governmental agency related to the marketing, advertising, promotion, sales or
education efforts related to the Product. Company shall determine in its
discretion any response to any communication from FDA or any other governmental
agency related to the Product; provided, however, that to the extent that any
such matter involves or relates to PediatRx sales representatives or other
PediatRx actions, the Company shall immediately alert PediatRx of such matter
and cooperate in good faith to agree on an appropriate response or other course
of action.

   4.

MUTUAL OBLIGATIONS

   4.1

Compliance with Laws and Guidelines. Each party hereto shall in all material
respects conform its practices and procedures relating to the marketing,
detailing and Promotion of the Product in the Territory to all applicable laws,
regulations and guidelines, including, but not limited to, the Federal Food,
Drug and Cosmetic Act, as amended, the Prescription Drug Marketing Act, as
amended, The Medicare and Medicaid Patient Protection Act of 1987, as amended,
42 U.S.C. §1320a-7b, State and Federal False Claims acts, the Generic Drug
Enforcement Act of 1992 (the “Debarment Act”), as the same may be amended from
time to time, and any regulations with respect to the accounting of samples of
the Product, and shall immediately notify the other party of and provide the
other party with a copy of any correspondence or other reports with respect to
the marketing, detailing and Promotion of the Product submitted to or received
from the U.S. Department of Health and Human Services or its components
(including the FDA and the Office of the Inspector General), PhRMA or the AMA
relating to such laws and regulations. Each party has not used and will not use,
in any capacity associated with or related to the Product, the services of any
persons who have been, or are in the process of being, debarred under the
Debarment Act.


--------------------------------------------------------------------------------


4.2

Non-Solicitation. During the Term and for one (1) year after the Term, each
party agrees that it will not, without the other party’s prior written consent,
knowingly recruit, solicit or induce any employee or contractor of the other
party or any of its affiliates to terminate his or her employment or contract
and become employed by or consult for the other party or any of its affiliates.
For purposes of the foregoing, “recruit,” “solicit” or “induce” shall not be
deemed to mean general solicitations of employment. Notwithstanding the
foregoing a party shall be free to recruit, solicit or induce an employee or
contractor of the other party if such other party took action that terminated
the employment or contract of such person.

    5.

COMPENSATION TO PEDIATRX

    5.1

Compensation. In consideration of the services provided by PediatRx hereunder,
Company shall compensate PediatRx as specified in Exhibit A hereto.

    5.2

Audit Right. Company shall keep accurate books of account and records reasonably
sufficient to determine the amounts payable to PediatRx pursuant to this
Agreement until two (2) years following the relevant Contract Year (as such term
is defined in Exhibit A hereto) to which such records pertain, which may be
audited by PediatRx or its representative not more than once in any Contract
Year with PediatRx to bear cost of audit if conducted.

    6.

ALLOCATION OF LIABILITIES

    6.1

Representation and Warranties. Each party represents and warrants to the other
party as follows: (i) it is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization; (ii) it
has the legal power and authority to enter into and be bound by the terms and
conditions of this Agreement and to perform its obligations under this
Agreement; (iii) it has taken all necessary action on its part to authorize the
execution and delivery of this Agreement; (iv) this Agreement has been duly
executed and delivered on behalf of such party; and (v) it is not subject to any
legal, contractual or other restrictions, limitations or conditions which
conflict with its rights and obligations under this Agreement or which might
affect adversely its ability to perform under this Agreement.

    6.2

PediatRx Indemnification. PediatRx shall indemnify and defend Company and its
affiliates and their directors, officers, employees and representatives against
any third party claims, demands, suits or proceedings arising out of or related
to: (i) breach of this Agreement by PediatRx; or (ii) the negligence or willful
misconduct of PediatRx, provided that this Section 6.2 shall not cover any
matter which is the subject of indemnification by Company under Section 6.3.

    6.3

Company Indemnification. Company shall indemnify and defend PediatRx and its
affiliates and its directors, officers, employees and representatives against
any third party claims, demands, suits or proceedings arising out of or related
to: (i) breach of this Agreement by Company; (ii) the negligence or willful
misconduct of Company; or (iii) the research, development, manufacture,
distribution, sale or use of the Product, including without limitation products
liability claims and claims for infringement of third party intellectual
property rights related to the Product.


--------------------------------------------------------------------------------


6.4

Procedure. A party seeking indemnification under Sections 6.2 or 6.3 shall
provide the indemnifying party with prompt written notice of any such claim. The
indemnifying party shall have sole control and authority with respect to the
defense and settlement of any such claim. The indemnified party shall cooperate
fully with the indemnifying party, at the indemnifying party’s sole cost and
expense, in the defense of any such claim. The indemnifying party shall not
agree to any settlement of any such claim that does not include a complete
release of the indemnified party from all liability with respect thereto or that
imposes any liability, obligation or restriction on the indemnified party with
the prior written consent of the indemnified party. The indemnified party may
participate in the defense of any claim through its own counsel, and at its own
expense.

    6.5

Insurance. Each party agrees to maintain: (i) workers’ compensation insurance
for all of its employees, the limits of which shall be in statutory compliance
with the applicable compensation laws, and employer’s liability of not less than
$1,000,000 per accident; and (ii) commercial general liability, including
product liability and automobile insurance with limits of not less than
$5,000,000 per occurrence for bodily injury and property damage for commercial
general liability, including product liability and $1,000,000 per occurrence,
combined single limit for bodily injury and property damage for automobile
insurance, coverage extends to owned, hired, and non-owned vehicles. Neither
party’s liability under this Agreement shall be limited by the amount of
insurance that it maintains. Each Party shall add the other Party as an
additional insured on their respective insurance policies and shall provide the
other Party with the relevant documentation of such coverage. For avoidance of
doubt, PediatRx representatives are contractors and PediatRx will take
reasonable measures to ensure representatives maintain adequate automobile
insurance.

    6.6

Limitation of Remedies. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY UNDER THIS AGREEMENT FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, BUSINESS
OPPORTUNITY OR ENTERPRISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

    6.7

Force Majeure. Neither party shall be in default hereunder by reason of any
failure or delay in the performance of any obligation under this Agreement where
such failure or delay arises out of any cause beyond the reasonable control and
without the fault or negligence of such party.

    7.

CONFIDENTIALITY AND PROPRIETARY RIGHTS

    7.1

Confidentiality. Each party shall not disclose and shall only use for purposes
of this Agreement all information received from the other party and marked or
identified as “confidential” during the Term. Notwithstanding the foregoing,
information exchanged by the parties shall not be subject to the foregoing
restriction on disclosure and use if such information: (i) is or becomes
publicly available from a source other than the disclosing party; (ii) is
obtained by the receiving party from a third party not subject to
confidentiality; (iii) was known by the receiving party at the time of
disclosure by the disclosing party, or (iv) is required to be disclosed under
applicable laws. In addition, PediatRx shall request that the Securities and
Exchange Commission (the "SEC") permit it to keep confidential, for a period of
at least two years from the date of this Agreement, any information in this
Agreement and in Exhibit A to this Agreement disclosing (i) the amount of the
commission to be paid per unit of the Product sold, (ii) the number of samples
that will be allocated to each PediatRx representative, and (iii) the home
location and sales territory of sales representatives. In the event that the SEC
grants this request, the Parties hereto agree to keep this information
confidential for a period of two years.


--------------------------------------------------------------------------------


7.2

Protection of Proprietary Rights. Each party agrees to cooperate with and assist
the other party, at the other party’s expense, in the protection of trademarks,
patents or copyrights owned by or licensed to the other party, and shall inform
the other party promptly of any infringements or other improper action with
respect to such trademarks, patents or copyrights that shall come to the
attention of such party.

    8.

TERM AND TERMINATION

    8.1

Term. The Term shall be for an initial term of two (2) years, commencing on the
Effective Date and ending on September 12 2013. The Term shall automatically
renew for an additional twelve (12) months unless either party provides notice
of non-renewal at least six (6) months prior to the end of the initial term or
then-current renewal term.

    8.2

Termination Without Cause. This Agreement may be terminated prior to expiration
by either party, without cause and without liability, upon not less than six (6)
months prior notice to the other party.

    8.3

Termination for Cause. This Agreement may be terminated prior to expiration by
either party, if the other party (i) materially breaches any of its obligations
or provisions of this Agreement; provided, however, that the defaulting party
will be given not less than thirty (30) days prior written notice of such breach
and the opportunity to cure the breach during such period; or (ii) is unable to
pay its debts, becomes insolvent, makes an assignment for the benefit of
creditors, or is the subject of proceedings in bankruptcy, reorganization or
receivership.

    8.4

Further Diligence. The Agreement is subject to further diligence to be conducted
on the market for the Product and other financial data to be received by
PediatRx and supplied by the Company. Notwithstanding such diligence, PediatRx
agrees to commence co-promotion no later than the Effective Date. Should said
diligence indicate that the Product is unsuitable for co-promotion, PediatRx may
immediately terminate the Agreement by giving notice to the Company.

    8.5

Effect of Termination. The rights and obligations of the parties pursuant to
Sections 4.2 (Non- Solicitation), 5.2 (Audit Right), 6 (Allocation of
Liabilities), 7 (Confidentiality and Proprietary Rights) and 9.2 (General
Provisions) shall survive the expiration or termination of this Agreement for
any reason.

    9.

MISCELLANEOUS

    9.1

Independent Contractors. Company and PediatRx are independent parties, and
nothing contained herein shall be construed to create a joint venture,
partnership or similar relationship. Neither party is authorized to, nor shall
it, make any statements, claims, representations, warranties or otherwise act in
any way so as to incur any liability whatsoever for which the other may become
directly, indirectly or contingently liable.


--------------------------------------------------------------------------------


9.2

General Provisions. This Agreement shall be governed by the laws of the State of
New Jersey without regard to the choice-of-law principles thereof, and is the
entire agreement of the parties related to the subject matter hereof. No
amendment or waiver of any provision of this Agreement will be effective unless
in writing signed by the parties. Neither party shall assign its rights or
delegate its duties hereunder without the written consent of the other party.
The illegality or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any legal and enforceable provisions
hereof. All notices under this Agreement shall be in writing and given in
person, first class registered mail or by reputable delivery service, delivery
costs prepaid, addressed to the parties at the addresses specified above, or to
such other address of which either party may notify the other pursuant to this
sentence. Any headings used herein are for convenience of reference only and are
not a part of this Agreement, nor shall they affect the interpretation hereof.
This Agreement may be executed in multiple counterparts, each of which is an
original, true and correct version hereof, and shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors, and
assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement.

BI-COASTAL PHARMACEUTICAL CORP.   PEDIATRX, INC                   By: /s/ Ralph
Massa, Jr.   By: /s/ Cameron Durrant Name: Ralph Massa, Jr.   Name: Cameron
Durrant Title: President and COO   Title: President and CEO Date: September 12,
2011   Date: September 12, 2011


--------------------------------------------------------------------------------

EXHIBIT A: COMPENSATION

CONFIDENTIAL TO PEDIATRX, INC..

Commission Rates

In consideration of the services provided by PediatRx pursuant to the Agreement,
Company shall pay to PediatRx a commission for each unit of the Product as
follows:

Product
sold by Company in the Territory
in the relevant time frame Commission per unit of the Product *** *** *** ***

“Contract Year” shall mean a twelve (12) month period beginning on September 12
and ending on September 12 the subsequent calendar year during the Term of the
Agreement. For avoidance of doubt, unit sales reset to zero at the completion of
each Contract Year.

Each commission rate shall only apply to the number of units of the Product sold
which related to that rate per the above table. Such commission rates are not
cumulative for all units of the Product sold.

Payment

On a monthly basis, within thirty (30) days after the close of the first month
of the Term and within fifteen (15) days after the close of each month
thereafter, Company shall provide PediatRx with a detailed report calculating
commissions due to PediatRx hereunder. Payments to PediatRx shall be made with
each such report (within fifteen (15) days after the close of each month after
the first month) during the Term for sales of the Product in such month.
Interest on late payments shall accrue at the rate of one percent (1%) per
month. Payments shall be made in U.S. dollars by check or wire transfer to a
bank and account designated in writing by PediatRx.

Commissions shall accrue and shall be payable for all units sold by PediatRx in
areas covered by its representatives in the Territory during the Term.
Representatives and the areas covered will be submitted to Company on a monthly
basis or on a representative-by-representative basis upon contracting such
representatives. In addition, and subject to PediatRx ability to secure
contracts with distributors, Group Purchasing Organizations and other
organizations responsible for distribution of Product (referred to collectively
as ‘Distribution Entities’) and such Distribution Entities to be specified by
PediatRx to Company with copies of relevant contracts specifying Product,
PediatRx will be compensated for Product sales from the Company to those
Distribution Entities.

As of Effective Date, representatives home location in:

***

TO ADD REP TERRITORY DETAILS ON ROLLING BASIS AS TAKEN ON BOARD

--------------------------------------------------------------------------------